Citation Nr: 1758675	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-34 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE


Entitlement to service connection for bilateral hearing loss.



REPRESENTATION


Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD


K. Jobe, Associate Counsel


INTRODUCTION

The Appellant served in the United States Army from November 1974 through February 1975.  

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Appellant timely filed a Notice of Disagreement in August 2010. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant filed a December 2008 application for compensation claiming service connected for bilateral hearing loss.  The Appellant contended that during basic training he was exposed to a hand grenade blast that caused nerve damage in the ears.  The Appellant was incarcerated at the time of filing, and at all times relevant during the appeal period. 

There were VA examination requests made in June and August 2009, but they were canceled due to insufficient information to schedule the examination and locate the inmate.  By the time sufficient evidence had been received to locate the Appellant, he had been moved to a different correctional facility. 

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the Court noted that the VA's duty to assist requires it to provide a medical examination if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability.  38 U.S.C. § 5103A. 

In the current application, the Appellant is competent to make lay statements that he has suffered from persistent hearing loss since his military service.  The RO received medical treatment records and service treatment records evidencing current hearing loss, and the Appellant being prescribed hearing aids.  

In the present case, three VA examinations were canceled due to an inability to locate the Appellant; the first two were caused by lack of sufficient information to contact an officer or clinician at the correctional facility.  Furthermore, as there is some indication that the Appellant has required hearing aids since the 1980s, and current hearing loss is worsening, an additional attempt should be made to schedule the Veteran for a VA examination.

Those who adjudicate claims of incarcerated veterans must be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans.  Bolton v. Brown, 8 Vet. App, 185 (1995).  However, the Veteran is notified of his duty to cooperate in the scheduling and attendance of his examination and he is notified that failure to report to his scheduled examination without a showing of good cause could result in a denial of his claim or the inability to develop evidence that may be favorable to his claim.  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence - the duty to assist is not a one way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record, Southwest Hearing Care records from 2015 through the present, and any other private treatment records concerning problems with hearing.  All actions to obtain the requested records should be documented fully in the file.  If any records cannot be located, or it is reasonably determined that no such records exist, the Appellant and his representative should be so notified, and the unavailability of records should be noted in the file.

2.  The Veteran should be afforded a VA examination to determine the severity of any hearing loss.  The Veteran's claims file must be made available to the examiner, and the examiner must review the entire claims file.

If the Veteran remains incarcerated, confer with prison authorities to determine whether he may be escorted to a VA medical facility for examination or if an examination at the prison is feasible.  If the Veteran may not be escorted to a VA medical facility for examination, he may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  Determine which option is the most feasible.  

All attempts to fulfill these requests should be documented in the claims file. If requests are refused by the detention facility where the Veteran is being held, a note to that effect should be placed in the claims folder.  After a review of the evidence, to include the DOC records, private treatment records, military service records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should address whether such disability is at least likely as not related to the Appellant's time in service. 

A complete rationale should be provided for any opinion or conclusion expressed.  If any opinion cannot be offered without resort to mere speculation, the examiner should explain in full why this is the case and identify what additional information/evidence, if any, would allow for a more definitive opinion.  

2.  The AOJ should then re-adjudicate the claim on appeal in light of all of the evidence of record. If the issue remains denied, the AOJ should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
B. MULLINS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



